Citation Nr: 18100248
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 13-24 668
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 8, 2008 is denied.
FINDING OF FACT
The most probative evidence of record does not that establish that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation prior to May 8, 2008 consistent with his education and occupational history.
CONCLUSION OF LAW
The criteria for entitlement to a TDIU prior to May 8, 2008 have not been met.  38 U.S.C. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 1962 to July 1965.  

This matter is on appeal from a February 2009 rating decision.  The February 2009 rating decision granted service connection for posttraumatic stress disorder (PTSD), and assigned a 50 percent initial rating, effective April 11, 2005.  In subsequent rating decisions, the schedular rating for PTSD was increased to 70 percent from April 11, 2005, and 100 percent from March 18, 2010.
In February 2014, entitlement to an initial rating in excess of 70 percent for PTSD, prior to March 18, 2010, was before the Board.  In addition, the Board recognized the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), as part and parcel of the increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues were remanded by the Board in February 2014 for additional development.  In November 2015, the Board granted entitlement to a 100 percent initial rating for PTSD prior to March 18, 2010, and remanded the claim for entitlement to a TDIU for further consideration.  A November 2015 rating decision effectuated the Boards decision as to PTSD and assigned a 100 percent schedular initial rating effective from April 11, 2005.  The November 2015 rating decision also granted special monthly compensation under 38 U.S.C. § 1114(s) on account of PTSD rated 100 percent and additional service-connected disability independently ratable at 60 percent or more, from May 8, 2008.  As such, the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) is applicable for the period prior to May 8, 2018.  The TDIU claim was remanded again in February 2016 for consideration of entitlement to a TDIU prior to May 8, 2008.  The Board remanded the issue again in September 2016 and June 2017 for further development.  The matter now returns to the Board for appellate consideration. 
Entitlement to a TDIU prior to May 8, 2008
With respect to the Veterans claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Consideration may be given to a veterans level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 
Even if the Veterans service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veterans service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16 (b).
Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment. 
The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).
The Veterans PTSD is rated at 100 percent, thus mooting the issue for consideration in a TDIU.  During the rating period for consideration prior to May 8, 2008, (i.e. from April 11, 2005 through May 7, 2008), service connection was in effect for disabilities other than PTSD: namely, tinnitus, rated as 10 percent disabling from January 25, 2007; coronary artery disease, status-post coronary artery bypass graft with recurrent congestive heart failure, rated as 10 percent disabling from April 6, 2007 through February 4, 2008, and as 30 percent disabling from February 5, 2008 through May 7, 2008; and bilateral hearing loss, rated as noncompensable from May 18, 2007.  The Veteran does not meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) for a TDIU at any time prior to May 8, 2008.  As the issue of TDIU was raised under Rice as part and parcel to a claim for a higher initial evaluation, the period on appeal for evaluation of TDIU based on the Veterans service connected disabilities, other than PTSD, is from the date of service connection for each disability, the earliest of which being January 25, 2007.  
The record reflects that the Veteran has a GED and one year of college.  The Veteran indicates that he last worked in 2002, and that he was an engineer.  An August 2017 VA opinion found that the functional impact of the Veterans coronary artery disease was noted in October 2008 medical records to be FC-II stable.  The examiner explained that this refers to a level 2 functioning and a slight limitation of physical activity.  The examiner notes that under those guidelines, the Veteran would be expected to be comfortable at rest, with physical activity resulting in fatigue, palpitation, and dyspnea.  The examiner noted that it would be typical for someone with this functional limitation to be employed, and that logically, the Veterans condition would not have been worse prior to the date of that record.  An October 2017 VA opinion determined that the Veterans hearing loss and tinnitus in no way limited his ability to function in an occupational environment.  

The Board acknowledges the Veterans statements with respect to his ability to work.  While he is competent to provide statements as to the severity of his symptoms and the reasons for his decision to leave employment, he is not competent to provide an opinion as to whether his service-connected disabilities result in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not been shown to possess the medical knowledge and expertise to render an opinion that his service-connected disabilities rendered him unable to work.  Thus, more probative weight is given to the relevant VA opinions, which the Board finds consistent with the other medical evidence of record.  When considering the Veterans education and work experience, the Board finds that the preponderance of the most probative evidence is against finding that that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities , other than PTSD, prior to May 8, 2008.  Accordingly, referral of entitlement to a TDIU prior to May 8, 2008 on an extra-schedular basis is not warranted.  38 C.F.R. §4.16.  Therefore, entitlement to a TDIU prior to May 8, 2008 is denied.
As noted in prior decisions, the Board remanded the issue of entitlement to a TDIU prior to May 8, 2008 for the purpose of determining whether the VA may maximize the Veterans benefits by assessing whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C. § 1114 (s).  See Bradley v. Peake, 22 Vet. App. at 294 (2008) (explaining that SMC benefits are to be accorded when a veteran becomes eligible without need for a separate claim); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (stating that it is VA policy specifically provides for the consideration of special monthly compensation where it may be applicable and the veteran does not place his eligibility at issue.).  The Board has noted that If a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities, then such veteran is entitled to SMC.  38 U.S.C. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2017).  The Court of Appeals for Veterans Claims (Court) has held that section 1114(s) does not limit a service-connected disability rated as total to only a schedular rating of 100 percent, and the Secretarys current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  See Bradley, 22 Vet. App. at 290. 
As previously noted, during the pendency of the appeal, a November 2015 rating decision granted SMC under 38 U.S.C. § 1114 (s) on account of PTSD rated 100 percent and additional service-connected disability of coronary artery disease, status post coronary artery bypass graft, with recurrent congestive heart failure, independently ratable at 60 percent or more from May 8, 2008.  As the Veteran had already been awarded SMC as of May 8, 2008 the holding in Bradley was not applicable for the period from May 8, 2008.  However, the issue of entitlement to a TDIU, including on an extraschedular basis, remained on appeal for the period prior to May 8, 2008, prompting the above decision.  As entitlement to a TDIU prior to May 8, 2008 is denied herein, and the Veteran does not have a single disability rated at 60 percent or more percent prior to May 8, 2008 to accompany the 100 percent rating for PTSD, further discussion of entitlement to SMC prior to May 8, 2008 is not warranted.

 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. Baker, Associate Counsel 

